                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 3:16-cv-00857-MOC-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                         Plaintiff,                         )
                                                            )
 Vs.                                                        )        DEFAULT JUDGMENT
                                                            )
 APPROXIMATELY $21,481 IN FUNDS SEIZED                      )
 DURING A SEARCH OF DEREK JUSTIN                            )
 HYPPOLITE AT THE CHARLOTTE                                 )
 DOUGLAS INTERNATIONAL AIRPORT,                             )
                                                            )
                       Defendant.                           )


       THIS MATTER having come before the Court upon the government’s Motion for Entry

of Default Judgment (#28). Review of the pleadings reveals the Clerk of Court has previously

entered Default (#27) as to the remaining funds in the amount of $13,963, that Notice of the

proceeding has been provided in accordance with law, that no claims against such remainder

Defendant have been made within the time allowed, that the requested Default Judgment is for a

sum certain, and that the United States of America is now entitled to all right, title, and interest in

the remaining Defendant funds. Based on such findings, the Court enters the following Default

Judgment.



                                      DEFAULT JUDGMENT

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the

government’s Motion for Entry of Default Judgment (#28) is GRANTED and DEFAULT

JUDGMENT is ENTERED in favor of the United States of America and against the remaining

Defendant, which is APPROXIMATELY $13,963 IN FUNDS, providing that all right, title, and

                                                  1
interest of all persons in the world in or to the APPROXIMATELY $13,963 IN FUNDS seized

from Justin Hyppolite is hereby forfeited to the United States of America, and no other right, title,

or interest shall exist therein.

        This action is terminated.


                                          Signed: November 7, 2018




                                                 2
